          Case 4:21-cv-00018-DC-DF Document 9 Filed 06/03/21 Page 1 of 1


                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                             PECOS DIVISION
    GREGORY ROMEU                  §
    D/B/A DEVIL’S ADVOCATE         §
    ARMORY                         §
       Plaintiff,                  §
                                   §          Cause No. 4:21-CV-00018-DC
    v.                             §
                                   §
    CITY OF MARFA                  §
       Defendant.                  §


                                 PLAINTIFF’S AMENDED NOTICE
                               REGARDING TRIAL DATE CONFLICT

         This notice is filed to advise the court of a potential conflict with the trial setting of

another case. This case is currently set for trial on June 20, 2022.1 Plaintiff’s attorney is lead

counsel on another case currently set for trial the same day in the Eastern District of Texas,

cause no. 6:17-cv-533, Laza v. City of Palestine, et al.

         The undersigned recognizes that a great deal may happen to change the trial dates of one

or both of these cases. This notice is filed in an abundance of caution, to avoid any unnecessary

inconvenience to the Court and all parties to the instant case.

                                     Respectfully submitted,
                                     By:/s/Warren V. Norred
                                     Warren V. Norred, Texas Bar No. 24045094
                                     wnorred@norredlaw.com
                                     515 E. Border St. Arlington, TX 76001
                                     Tel: (817) 704-3984, Fax: (817) 549-0161

CERTIFICATE OF SERVICE - I hereby certify that a true and correct copy of the foregoing
instrument has been served via the Court’s ECF system to Defendant’s Counsel through email:
WM. ANDREW MESSER, andy@txmunicipallaw.com,
TIMOTHY DUNN, timothy@txmunicipallaw.com,
ATTORNEYS FOR CITY OF MARFA

                                                                           /s/Warren V. Norred
1This amended notice is filed to correct the year in date of trial, which was erroneously given as 2021 in Plaintiff’s
original notice.


Romeu v. City of Marfa – Notice Regarding Trial Date Conflict                                                   Page 1
